MR. JUSTICE ANGSTMAN:
(dissenting).
I agree, of course, that this court will not pass on moot questions.
I do not agree that the questions here involved are moot.
The only reason given for holding the questions are moot is that the year 1953 has passed. I know of no reason why, if this court were to hold that Chapter 139, Laws of 1953, was intended to apply to trucks which traveled more than 24,000 miles in 1953 the tax could not be collected even though 1953 has passed. Hence the questions have not become moot.
I think we should pass upon the questions presented on their merits. No useful purpose would be subserved in discussing the merits in this, a minority opinion.